IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10310
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSEPH RENE MEZA,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:00-CR-121-1-A
                       --------------------
                         December 19, 2001
Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Joseph Rene Meza ("Meza") appeals his convictions and

sentences for three counts of using a firearm in connection with

bank robbery.   Meza pleaded guilty to three bank robbery charges,

and proceeded to a jury trial on the firearm charges.     The only

issue contested at trial was whether Meza had used a firearm or a

pellet gun during the robberies.   Meza contends that the district

court abused its discretion in cutting off his voir dire question

concerning whether the panel agreed that the Government should

bear the burden to prove that the weapon used by Meza was a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10310
                                 -2-

firearm and not a pellet gun.    He contends that his Sixth

Amendment Confrontation Clause right was violated when the

district court interrupted his cross-examination of a witness

concerning whether pellet guns have a casing in the barrel that

makes the barrel smaller.    However, Meza did not object to the

district court's handling of voir dire or the asserted limitation

on cross-examination.    Meza also contends that the evidence was

insufficient to convict him of count eight of the indictment,

pertaining to the robbery of a Wells Fargo Bank, because the

Government's witness, the bank teller, did not have sufficient

personal experience or knowledge to offer her lay opinion that

the weapon used by Meza was a firearm.

       The district court did not err in curtailing voir dire on

the issue of burden of proof, which the court had explained at

length to the potential jurors.    See United States v. Gray, 105

F.3d 956, 962 (5th Cir. 1997).    Further, the court did not err in

interrupting counsel on cross-examination and directing counsel

to ask questions rather than making arguments; counsel was

thereafter permitted to thoroughly cross-examine the witness

concerning his knowledge of pellet guns.    See United States v.

Martinez, 151 F.3d 384, 390 (5th Cir. 1998); Gray, 105 F.3d at

962.

       The evidence was sufficient to sustain Meza's conviction for

using a firearm during the Wells Fargo robbery, in light of the

bank teller's testimony that the gun Meza showed her during the

robbery appeared to be real and capable of firing real bullets,

and that she could tell the difference between a real gun and a
                          No. 01-10310
                               -3-

toy or pellet gun based on her experience.     See United States v.

Lankford, 196 F.3d 563, 575 (5th Cir. 1999).    Although Meza

testified that the weapon was a pellet gun, the jury was free to

accord more credibility to the bank teller's testimony.     See id.

at 575.

     AFFIRMED.